      Case 7:19-cv-11241-KMK Document 30 Filed 05/13/21 Page 1 at 1

                           David Abrams, Attorney at Law
                        305 Broadway Suite 601, New York NY 10007
                             Tel. 212-897-5821 Fax 212-897-5811

                                                                 MEMO ENDORSED
May 10, 2021

To:     Hon. Kenneth M. Karas                     (by ECF)
        United States District Court
        Southern District of New York
        300 Quarropas Street White Plains, NY 10601

Re:     Sanchez v. Goldens Fresh et al. Case No. 19 cv 11241

Dear Judge Karas:

       Ths office represents the Plaintiff in the above referenced matter. I respectfully
request that the trial in this matter, currently scheduled for May 21, 2021 be adjourned.
The reason for this request is that the parties have reached a settlement in principle.
Defendants' counsel joins in this request.
 Granted.

 So Ordered.                                         Respectfully yours,

~~                                                   /s/ David Abrams

                                                     David Abrams

cc:     Defendant's counsel                          (by ECF)
